DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Edelman on 3/4/2021.
The application has been amended as follows: 
In the claims:

1. (Currently Amended) A semiconductor package molding device comprising: a chamber lower part which comprises a lower mold configured to receive a molding target; 
a chamber upper part configured to engage with the chamber lower part to isolate the inside of a chamber from the outside of the chamber, the chamber upper part including an upper mold configured to form a cavity with the lower mold; 
one or more first vent holes located between the chamber upper part and the chamber lower part at an outer side surface between the chamber upper part and the one or more first vent holes configured to discharge gas from the inside of the cavity after the chamber upper part and the chamber lower part engage with each other; 
a pot which is formed in the lower mold in the chamber lower part; 
a plunger configured to push up a molding material in the pot; 
a second vent hole which is formed in a side surface of the pot in the chamber lower part; 
a cavity vacuum pump configured to discharge gas through the one or more first vent holes and the second vent hole; and
a sealing member which is located between the chamber upper part and the chamber lower part and configured to block a space between the chamber upper part and the chamber lower part, excluding the one or more first vent holes, 
wherein the one or more first vent holes are formed in the sealing member, and
wherein the sealing member is a flexible member configured to change its shape.

7. (Currently Amended) The molding device of claim 1, further comprising a sensor configured to detect gas leak in the one or more first vent holes and the second vent hole, wherein the one or more first vent holes are 

8. (Currently Amended) A semiconductor package molding device comprising: 
a chamber lower part which comprises a lower mold comprising first and second molding grooves configured to receive first and second molding targets respectively; 

one or more first vent holes which is located between the chamber upper part and the chamber lower part at an outer side surface between the chamber upper part and the chamber lower part, the one or more first vent holes configured to discharge air from the inside of the cavity after the chamber upper part and the chamber lower part engage with each other; 
a pot which is formed between the first and second molding grooves in a plan view in the chamber lower part; 
a plunger configured to push up a molding material in the pot; a second vent hole which is formed in a side surface of the pot in the chamber lower part;
 a cavity vacuum pump configured to discharge the air through the one or more first vent holes and the second vent hole; and 
a sensor configured to detect an air leak in the one or more first vent holes and the second vent hole; 
a sealing member which is located between the chamber upper part and the chamber lower part and configured to block a space between the chamber upper part and the chamber lower part, excluding the one or more first vent holes, 
wherein the one or more first vent holes are formed in the sealing member, and 
wherein the sealing member is attached to a bottom surface of the chamber upper part and a top surface of the chamber lower part.

11 has been canceled.

12. (Currently Amended) The molding device of claim 8, wherein the chamber lower part and the chamber upper part are configured to be engaged with multiple steps in which the chamber lower part and the chamber upper part engage with a first force in a first step and the chamber lower part and the chamber upper part engage with a second force greater than the first force in a second step, wherein the sealing member has a smaller volume in the second step than a volume in the first step.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the features in claims 1, 8, and 15 regarding the semiconductor package molding device.
In regards to claims 1 and 8, the prior art references fail to teach of the additional claimed sealing member and the vent holes located in the sealing member located between the chamber parts and to block a space between said parts.  In claim 8, the additional distinction is that the sealing member is attached to the top and bottom surface of the respective chamber parts, while in claim 1, the sealing member being a flexible member configured to change its shape. 
Of note is Choi (US 2017/0136669), while this is also directed to a semiconductor package molding device and having side molds with air vents 304 and suctioning with vacuum generating means 702, see Fig. 1, the arrangement of the sealing member/side 
In regards to claim 15, in view of the applicants arguments, it is agreed that the Hotta, Hattori, and KR reference fails to teach the claimed invention.  Here, the features of the internal suction hole in the first plunger and first rod, and a first plunger suction hole formed in the side surface of the first plunger, after consideration are not specifically taught in the references.  The Hattori reference teaches of a plunger portion having a suction path, however, the reference does not teach this path within the rod portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744